COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON EMERGENCY MOTION

Appellate case name:     In re Ramesh Kapur d/b/a AIC Management

Appellate case number:   01-22-00556-CV

Trial court case number: 2019-03530

Trial court:             333rd District Court of Harris County

Date motion filed:       July 28, 2022

Party filing motion:     Relator


       It is ordered that the motion for emergency temporary relief is denied. See TEX. R. APP.
P. 52.10.


Judge’s signature: ______/s/ Veronica Rivas-Molloy_______
                    Acting individually

Date: ____August 1, 2022____